Sherwood, J.
This is an application to set aside a verdict in favor of the defendant. The particular ground is that the defendant’s attorney by various questions sought to bring before the jury the fact that there had been a previous litigation arising out of the accident on which this action was based, and that the defendant herein was the successful plaintiff in such litigation.
The questions were addressed to Mr. Dunlop, the husband of the plaintiff, and the person who was driving the car of the plaintiff at the time of the accident.
The first question was, “ Now, Mr. Dunlop, Mr. Luciana sued you as a result of this accident in Justice Court? ” This question was objected to, but the objection was overruled. The question was not answered.
Further questions were asked along the same line, objected to, and the objections sustained. The court instructed the jury to disregard any reference to a prior action.
The questions asked were, in my opinion, improper and calculated to greatly injure and prejudice the plaintiff’s case. (Co&selmon v. Dunfee, 172 N. Y. 507; Loughlin v. Brassil, 187 id. 128; Connor v. Allison, 129 Misc. 227.)
The verdict of the jury is set aside and a new trial ordered, costs to abide the event.
Submit order on notice.